DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/26/2021 has been entered.
 
Disposition of Claims
Claims 1, 5-6, 8-14, 21-23, 28, 31-32, 35, 42-46, 55, 60, 64, 70, 82-83, and 93-99 were pending.  Claims 2-4, 7, 15-20, 24-27, 29-30, 33-34, 36-41, 47-54, 56-59, 61-63, 65-69, 71-81, and 84-92  remain cancelled.  Amendments to claims 1, 8, and 14 are acknowledged and entered.  Claims 1, 5-6, 8-14, 21-23, 28, 31-32, 35, 42-46, 55, 60, 64, 70, 82-83, and 93-99 will be examined on their merits. 

Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application 2019/0307798 A1, Published 10/10/2019.
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.

Optional Authorization to Initiate Electronic Communications
The Applicant’s representative may wish to consider supplying a written authorization in response to this Office action to correspond with the Examiner via electronic mail (e-mail).  This authorization is optional on the part of the Applicant’s representative, but it should be noted that the Examiner may not initiate nor respond to communications via electronic mail unless and until Applicant’s representative authorizes such communications in writing within the official record of the patent application. A sample 

Response to Arguments
Applicant's arguments filed 02/26/2021 regarding the previous Office action dated 11/27/2020 have been fully considered.  If they have been found to be persuasive, the objection/rejection has been withdrawn below.  Likewise, if a rejection/objection has not been recited, said rejection/objection has been withdrawn.  If the arguments have not been found to be persuasive, or if there are arguments presented over art that has been utilized in withdrawn rejections but utilized in new rejections, the arguments will be addressed fully with the objection/rejection below.

Drawings
The replacement drawings were received on 02/26/2021.  These drawings are incorporated herein, as they were inadvertently left out by the Office.

	
Claim Rejections - 35 USC § 112(b); Second Paragraph
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claim 14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, is withdrawn in light of the amendments to the claims. 

Response to Amendment
The declaration under 37 CFR 1.132 filed 02/26/2021 is sufficient to overcome the rejection of the pending claims based upon 35 USC 103 as noted herein.




Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claims 1, 5-6, 28, 31-32, 35, 60, 64, 70, 82-83, and 98-99 under 35 U.S.C. 103 as being unpatentable over Krebs et. al. (Krebs K, et. al. Gastroenterology. 2013 Aug;145(2):456-65. Epub 2013 Apr 30.  APPLICANT-CITED PRIOR ART; hereafter “Krebs”) and Bohne et. al. (Bohne F, et. al. Gastroenterology. 2008 Jan;134(1):239-47. Epub 2007 Nov 4. APPLICANT-CITED PRIOR ART; hereafter “Bohne”), and in view of 
Dagan et. al. (WO2003028722A1, Pub. 04/10/2003; hereafter “Dagan”) as evidenced by Neumann et. al. (Neumann AU, Phillips S, Levine I, Ijaz S, Dahari H, Eren R, Dagan S, Naoumov NV. Novel mechanism of antibodies to hepatitis B virus in blocking viral particle release from cells. Hepatology. 2010 Sep;52(3):875-85.; hereafter “Neumann”) and Eren et. al. (Eren R, et. al. Hepatology. Vol.32, No. 3; 2000; APPLICANT-CITED PRIOR ART; hereafter “Eren”), is withdrawn in light of the amendments to the claims and applicant arguments.

(Rejection withdrawn.)  The rejection of Claims 8-14, 21-23, and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Bohne, Krebs, and Dagan as applied to claims 1, 5-6, 28, 31-32, 35, 60, 64, 70, 82-83, and 98-99 above, and further in view of Cooper et. al. (WO2016073755A2; Pub. 05/12/2016, Priority 11/05/2014; hereafter “Cooper”), is withdrawn in light of the amendments to the claims and applicant arguments.

(Rejection withdrawn.)  The rejection of Claims 93-95 under 35 U.S.C. 103 as being unpatentable over Bohne, Krebs, and Dagan as applied to claims 1, 5-6, 28, 31-32, 35, 60, 64, 70, 82-83, and 98-99 above, and further in view of Odegard (WO2016196388A1, Pub. 12/08/20106; Priority 05/29/2015; hereafter “Odegard”) and 
Kim et. al. (Kim N, et. al. J Allergy Clin Immunol. 2014 Jul;134(1):195-203. Epub 2014 Mar 31.; hereafter “Kim”), is withdrawn in light of the amendments to the claims and applicant arguments.

Rejection withdrawn.)  The rejection of Claims 42-46 and 96-97 under 35 U.S.C. 103 as being unpatentable over Bohne, Krebs, and Dagan as applied to claims 1, 5-6, 28, 31-32, 35, 60, 64, 70, 82-83, and 98-99 above, and further in view of Pule et. al. (WO2015075469A1, Pub. 05/28/2015; Priority 11/21/2013; hereafter “Pule”), is withdrawn in light of the amendments to the claims and applicant arguments. 


Double Patenting
The text regarding nonstatutory double patenting was provided in a previous Office action.
(Rejection maintained in part and extended – necessitated by amendment.)  Claims 1, 5-6, 8-14, 21-23, 28, 31-32, 35, 42-46, 55, 60, 64, 70, 82-83, and 93-99 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 14-52, 54-59, 61-67, and 90 of copending Application No. 16/334,706 (reference application).  Note the rejection is withdrawn over cancelled claims 5-12, 53, 60, 68-89, and 91 in the reference application.  The rationale behind this rejection was presented previously and will not be repeated herein.
Response to Arguments
Applicant's arguments filed 02/26/2021 have been fully considered but they are not persuasive.
	The applicant has requested that this provisional rejection be held in abeyance until allowable subject matter is indicated.  For reasons of record, this provisional rejection will be maintained even though patentable subject matter has been indicated, because the instant application and the ‘706 application have the same effective filing date (09/30/2016).  Both MPEP Chapters 800 and 1400 discuss the issues of double patenting and applications filing on the same day, but since 800 was revised last in 2006 while Chapter 1400 was updated in 2008 with regard to obvious-type double patenting, 
the Chapter 1400 guidance takes precedence. 
Given the teachings of MPEP §1490, because these applications have the same effective filing date, they will both require terminal disclaimers over the other once they are allowable unless they are amended to claim patentably distinct subject matter.  Because the Office has no way of knowing which application may issue first (as the ‘706 application is still pending) and how much PTA additions or deletions would be provided for each application, it is not clear which would have the shorter or longer .
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  in light of the amendments to the claims and applicant’s persuasive arguments over the surprising and unexpected results of the CAR-T expression construct, it is noted that the claimed invention appears novel and non-obvious over the prior art, save the exception of the reference application noted herein.


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RACHEL B GILL/
Primary Examiner, Art Unit 1648